
	

113 HR 4969 IH: Amateur Radio Parity Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4969
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Kinzinger of Illinois (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Federal Communications Commission to extend to private land use restrictions its rule
			 relating to reasonable accommodation of amateur service communications.
	
	
		1.Short titleThis Act may be cited as the Amateur Radio Parity Act of 2014.
		2.FindingsCongress finds the following:
			(1)More than 700,000 radio amateurs in the United States are licensed by the Federal Communications
			 Commission in the amateur radio service.
			(2)Amateur radio, at no cost to taxpayers, provides a fertile ground for technical self-training in
			 modern telecommunications, electronics technology, and emergency
			 communications techniques and protocols.
			(3)There is a strong Federal interest in the effective performance of amateur radio stations
			 established at the residences of licensees. Such stations have been shown
			 to be frequently and increasingly precluded by unreasonable private land
			 use restrictions, including restrictive covenants.
			(4)Federal Communications Commission regulations have for 28 years prohibited the application to
			 amateur radio stations of State and local regulations that preclude or
			 fail to reasonably accommodate amateur service communications, or that do
			 not constitute the minimum practicable regulation to accomplish a
			 legitimate State or local purpose. Commission policy has been and is to
			 permit erection of a station antenna structure at heights and dimensions
			 sufficient to accommodate amateur service communications.
			(5)The Federal Communications Commission has sought guidance and direction from Congress with respect
			 to the application of the Commission’s limited preemption policy regarding
			 amateur radio communications to private land use restrictions, including
			 restrictive covenants.
			3.Accommodation of amateur service communications
			Not later than 120 days after the date of the enactment of this Act, the Federal Communications
			 Commission shall amend section 97.15(b) of title 47, Code of Federal
			 Regulations, so that such section prohibits application to amateur service
			 communications of any private land use restriction, including a
			 restrictive covenant, that—
			(1)precludes such communications;
			(2)fails to reasonably accommodate such communications; or
			(3)does not constitute the minimum practicable restriction on such communications to accomplish the
			 legitimate purpose of the private entity seeking to enforce such
			 restriction.
			
